Case 18-70236        Doc 27      Filed 01/04/19 Entered 01/04/19 11:11:32                   Desc Main
                                   Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA


     In re: Manya R. Hughes                              CASE NO.           18-70236

                Joint Debtor                             CHAPTER            7


                           NOTICE: DISCHARGE NOT GRANTED

            Pursuant to Bankruptcy Rule 4006, you are hereby notified that the discharge of
    the above-named debtor(s) was:

            ☐        denied by the court pursuant to an order entered select date

            ☐        revoked by the court pursuant to an order entered select date [The
                     discharge was previously granted on select date]

            ☐        waived by the court pursuant to an order entered select date upon a
                     motion for waiver of the discharge by debtor(s).

            √        neither granted nor denied pursuant to an order entered 1/4/2019.
                     Case to be closed without issuance of a discharge for join debtor
                     Manya R. Hughes only.

              A copy of this notice shall be served by mail to the debtor(s), counsel for
    debtor(s), the trustee, the U. S. Trustee's Office, and all creditors and other parties in
    interest.


    DATED:           January 4, 2019


                                      JAMES W. REYNOLDS, CLERK OF COURT


                                       By:                /s/Laurrie Morris
                                                            Deputy Clerk




    Nond
